



Exhibit 10.2


This Document Constitutes Part of a
Prospectus Covering Securities that Have Been
Registered Under the Securities Act of 1933




2019 RESTRICTED STOCK UNIT GRANT AGREEMENT




This Grant is made as of the 1st day of March, 2019 (“Date of Grant”) by Anixter
International Inc., a Delaware corporation (the “Corporation”), to ____________
(“Participant”) pursuant to the Anixter International Inc. 2017 Stock Incentive
Plan (the “Plan”).
Section 1.Grant of Stock Units. On the terms and conditions stated herein, the
Corporation hereby grants to the Participant _____ stock units (“Units”),
convertible to shares of the Corporation on a one-for-one basis.
Section 2.Vesting, Conversion and Forfeiture.
(a)Except as described in Section 2(b) below, one third of the Units shall vest
on each anniversary of the Date of Grant beginning with the first anniversary of
the Date of Grant. Units shall convert to shares of stock on the date they vest.
If at a time the Units are not vested (i) Participant’s employment with the
Corporation and its affiliates terminates for reasons other than as described in
Section 2(b), or (ii) any transfer of the Units is made in violation of this
Agreement, the Units and any distributions thereon shall be forfeited and, in
the case of transfer, may be reacquired by the Corporation, upon notice to
Participant or any transferee, at no cost to the Corporation.
(b)If Participant’s employment with the Corporation and its affiliates
terminates due to Retirement, death or Disability, any Units that are unvested
as of the effective time of such termination will continue to vest in accordance
with the vesting schedule set forth in Section 2(a) above. For purposes of this
Section 2(b):
(i)“Retirement” means the termination of Participant’s employment with the
Corporation and its affiliates for other than Cause when the Participant is age
60 or older, has completed ten or more years of employment with the Corporation
and its affiliates and has given the Corporation written notice of Participant’s
intended Retirement date at least six months prior to such Retirement date;
(ii)“Disability” means termination of Participant’s employment with the
Corporation and its affiliates due to Participant having been determined to be
disabled under the Corporation’s long term disability plan; and
(iii)“Cause” means (A) Participant’s willful and continued failure to
substantially perform Participant’s employment duties in any material respect
(other than such failure resulting from physical or mental incapacity), after a
written demand for substantial performance is delivered to Participant that
specifically identifies the manner in which the Corporation believes Participant
has failed to perform his or her duties, and after Participant has failed to
resume substantial performance of Participant’s duties on a continuous basis
within 30 days of receiving such demand; (B) the Committee’s determination, in
good faith, that Participant has engaged, during the performance of his or her
duties, in significant objective acts or omissions constituting willful
misconduct or gross negligence relating to the business of the Corporation that
are demonstrably and materially injurious to the Corporation, or (C) a plea of
guilty or nolo contendere by Participant, or conviction of Participant, for a
felony under federal or state law.


1

--------------------------------------------------------------------------------





Section 3.Right of Recoupment. The Grant of the Units is expressly made subject
to and conditioned on the following understanding. Participant acknowledges and
agrees that if (a) the financial results of the Corporation for its fiscal year
immediately preceding the Date of Grant are restated and (b) the Compensation
Committee of the Board of Directors of the Corporation (“Committee”) determines,
in its sole discretion, that (i) Participant engaged in conduct that caused or
partially caused the need for the restatement and (ii) a lesser Grant would have
been made to Participant under this Agreement based on the restated financial
results then (x) the Corporation shall have the right to recoup from Participant
the amount of any overpayment of compensation attributable to the Grant or such
other amount, up to the full compensation realized by Participant with respect
to the Grant, as the Committee determines, in its sole discretion, based on its
review of the relevant facts (“Recoupment Amount”) and (y) the Corporation shall
have the right to effect such recoupment by (i) cancelling unvested Units or
other options or restricted stock units held by Participant, (ii) to the extent
permitted by law, offsetting such recoupment obligation against any other
obligation of the Corporation to Participant, or (iii) demanding repayment from
Participant. In the event that a restatement impacts more than one fiscal year,
the Corporation may exercise this recoupment right with respect to each fiscal
year that is subject to restatement. This recoupment right shall be a separate
contract right enforceable by the Corporation against Participant and shall be
in addition to, and not in substitution for, any and all other rights or
remedies that the Corporation may have against Participant with respect to
Participant’s conduct and the restatement, including any right the Corporation
may have under Section 304 of the Sarbanes-Oxley Act of 2002. The Corporation
shall also be entitled to interest on the Recoupment Amount at a reasonable rate
of interest and to reimbursement of all costs of collection.
Section 4.Prohibited Transfers. Any sale, hypothecation, encumbrance or other
transfer of Units is prohibited unless the same shall have been consented to in
advance in writing by the Corporation (which consent may be withheld in the sole
discretion of the Corporation).
Section 5.Withholding Taxes. As a condition to the grant, vesting or conversion
of the Units acquired hereunder, the Corporation shall withhold the number of
whole Units required for the satisfaction of any Federal, state or local
withholding tax obligations that may arise in connection therewith.
Section 6.Retention of Certificate and Any Distributions. The Treasurer or any
Assistant Treasurer shall retain on behalf of Participant, until the Units are
converted, all certificates and distributions pertaining to the Units. Upon
conversion and subject to the withholding of the number of Units sufficient for
payment of withholding tax, the certificates and all distributions (with or
without interest on any cash distributions, as determined from time to time by
the Corporation in its sole discretion) shall be delivered to Participant.
Section 7.Parties in Interest. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, their respective heirs, executors,
administrators, successors, assigns and personal representatives.
Section 8.Specific Performance. In the event of a breach of this Agreement by
any party hereto, any other party hereto shall be entitled to secure specific
performance of this Agreement in any court of competent jurisdiction.
Section 9.Notices, etc. All notices and other communications required or
permitted hereunder will be in writing and will be mailed by first-class mail,
postage prepaid, addressed (a) if to Corporation at:
2301 Patriot Boulevard
Glenview, Illinois 60026
Attn: General Counsel


2

--------------------------------------------------------------------------------





or at such address as Corporation will have furnished to Participant in writing,
or (b) if to Participant at then current address in the records of Corporation
or at such other address as Participant will have furnished to Corporation in
writing in accordance with this Section.
All notices and other communications to be given hereunder shall be given in
writing. Except as otherwise specifically provided herein, all notices and other
communications hereunder shall be deemed to have been given if personally
delivered to the party being served, or two business days after mailing thereof
by registered mail, return receipt requested, postage prepaid, to the requisite
address set forth above (until notice of change thereof is served in the manner
provided in this Section).
Section 10.No Right to Employment. Nothing in this Agreement or in the act of
granting the Units to Participant shall give Participant any rights to continue
to be employed by Corporation.
In Witness Whereof, the Corporation has caused this Grant to be executed on its
behalf by its officer duly authorized to act on behalf of the Corporation.


Anixter International Inc.
a Delaware corporation




By:    /s/ Ted A. Dosch


Its:    Executive Vice President - Finance
and Chief Financial Officer






3